—In an action to recover damages for personal injuries, etc., the defendant Town of Clarkstown appeals, as limited by its brief, from so much of an order of the Supreme Court, Rock-land County (Bergerman, J.), dated May 8, 1998, as denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the appeal is dismissed, with costs, as the order was superseded by an order of the same court, dated March 11, 1999, made upon reargument and renewal (see, Fassler v Town of Clarkstown, 270 AD2d 302 [decided herewith]). Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.